Order unanimously affirmed without costs. Memorandum: The record supports Family Court’s finding that respondent committed an act that, if committed by an adult, would constitute the crime of criminal mischief in the fourth degree (Penal Law § 145.00). Evidence that respondent actively assisted in breaking into a house, resulting in damage to that house, is sufficient to establish that respondent intentionally damaged the property of another person (see, People v Gaines, 136 AD2d 731, 734, lv denied 71 NY2d 896; People v Simmons, 99 AD2d 880, 881).
The contention of respondent that the Law Guardian provided ineffective assistance at the dispositional hearing has been rendered moot by the expiration of her placement.
We have examined respondent’s remaining contention and conclude that it lacks merit. (Appeal from Order of Orleans County Family Court, Punch, J. — Juvenile Delinquency.) Present — Green, J. P., Pine, Wesley, Balio and Boehm, JJ.